                                           Case 4:20-cv-01935-YGR Document 9 Filed 04/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DARRYL DUNSMORE,
                                   7                                                            Case No. 20-cv-01935-YGR (PR)
                                                           Plaintiff,
                                   8                                                            ORDER OF TRANSFER
                                                    v.
                                   9
                                         STATE OF CALIFORNIA, et al.,
                                  10
                                                           Defendants.
                                  11

                                  12             Plaintiff, an inmate at the San Diego Central Jail, has filed a pro se civil rights action
Northern District of California
 United States District Court




                                  13   pursuant to 42 U.S.C. § 1983 and an application for in forma pauperis (“IFP”) status. Dkts. 4, 5.

                                  14   Also pending is Plaintiff’s “Motion for Int[e]rvention FRCP 241(a) and Further Injunctive Relief.”

                                  15   Dkt. 1.

                                  16             The acts complained of occurred at the San Diego Central Jail, which is located in the

                                  17   Southern District of California, and it appears that Defendants reside in that district. Venue,

                                  18   therefore, properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).

                                  19             Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  20   TRANSFERRED to the United States District Court for the Southern District of California. The

                                  21   Clerk of the Court shall transfer the case forthwith. All remaining motions are TERMINATED on

                                  22   this Court’s docket as no longer pending in this district.

                                  23             IT IS SO ORDERED.

                                  24   Dated: April 20, 2020                            ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
